DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.

 Response to Amendment
The amendment filed July 15, 2021 has been entered.  Claims 1-4, and 6-10 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claim 5 and incorporation of the original subject matter thereof into independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over:
Brokaw et al. (U.S. 9,974,478 B1) (hereinafter – Brokaw)
Edgerton et al. (U.S. 6,666,831 B1) (hereinafter – Edgerton).
Re. Claims 1 and 10: Brokaw teaches gait evaluation apparatus that evaluates a training gait of a paralyzed patient suffering from paralysis in an affected leg (Col. 5, lines 40-43: “…the system further includes intelligent algorithms developed to recognize impaired gait, balance, posture and movement patterns and to trigger those cues to correct, prevent or otherwise address the behavior;” Examiner notes that the apparatus as taught by Brokaw is fully capable of being applied to an affected leg of a patient suffering from paralysis), 
the gait evaluation apparatus comprising:
processing circuitry configured to acquire a plurality of motion amounts of a paralyzed body portion, which includes an affected leg that is a leg suffering from paralysis (Col. 49, lines 54-56: “The external body motion sensor(s) can be worn on the subject's finger, hand, wrist, fore arm, upper arm, head, chest, back, legs, feet and/or toes”).
Brokaw does not explicitly teach the invention wherein the plurality of motion amounts obtained from a gait assistance device via a communication interface that transmits data corresponding to the plurality motion amounts from the gait assistance device to the gait evaluation apparatus, the gait assistance device including an actuator configured to control a motion of the affected legs.
Edgerton teaches the invention wherein:
the plurality of motion amounts obtained from a gait assistance device via a communication interface that transmits data corresponding to the plurality motion amounts from the gait assistance device to the gait evaluation apparatus (Abstract: exoskeleton and control system for driving said exoskeleton, whereby the exoskeleton uses feedback from the motion of the legs to provide corrective pressure and guidance, wherein feedback necessarily requires sensing/obtaining motion amounts),

It would have been obvious to one having skill in the art before the effective filing date to have modified Brokaw to use signals from the gait assistance device to track motion as taught by Edgerton as opposed to sensors placed on the human body taught by Brokaw, the motivation being that such systems allow for the system to analyze patient movement with respect to forces and pressure imparted on the rehabilitation apparatus itself, allowing for the device to provide feedback and corrective motion (Abstract).
Brokaw further teaches the invention wherein the processing circuitry is configured to:
evaluate that the gait motion is an abnormal gait (Col. 5, lines 50-55: “A first stage of algorithms may preferably detect, in real-time, when abnormal gait, balance, posture or movement events, and the like occur by extracting various kinematic features (e.g., hip circumduction, gait asymmetry, trunk orientation, postural sway) in real-time”)
in a case where at least one of the motion amounts from the plurality of motion amounts meets any one of a plurality of abnormal gait criteria set in advance (Col. 41, lines 63-67: “Once the kinematic features are parsed out from the acquired movement data, the algorithm compares the measured value against a predetermined threshold in order to determine whether the measured movement exhibits any gait, balance or posture impairment, instability or imbalance, at least one symptom of a movement disorder, or other such impairments or unsafe or undesirable movements”),
transmit, to a display device, a display signal that causes the display device to display a determination result indicating whether the gait motion is the abnormal gait (Cols. 55 – 56: home movement monitoring, treatment, and recommended cueing based on detected or predicted impaired 
wherein the abnormal gait criteria are set to different criteria in a swing phase and a stance phase of the affected leg (Col. 37: “Gait phase identification allows the system to utilize additional metrics or kinematic features to detect and monitor impairments in the leg based on the gait phase, and to provide cues to the subject based on those metrics or features. For example, when a leg is in stance phase, the system would know to monitor and measure for stability and balance impairments that could cause the subject to fall while that leg is supporting his or her body [i.e., abnormal gait criteria]; and while in swing phase, the system would monitor and measure for abnormal hip circumduction (see below), proper joint flexion (knee, ankle, hip), tremor, rigidity or other movement disorder symptoms in the leg, and the like [i.e., various gait criteria related to motion amounts of different parts of the body”);
wherein the abnormal gait criteria include at least: 
two or more first criteria, which are criteria relevant to motion amounts of different parts of the paralyzed body portion (See previous citation: motion amounts in differing body parts analyzed; Col. 5, lines 43-49: “For purposes of this invention, the ability to recognize and measure impaired gait… of any portion of the body… and each of the constituent body parts thereof;” wherein constituent body parts thereof reads upon criteria relevant to different parts of the body portion),
or at least two or more second criteria, which are criteria relevant to motion amounts of the same part of the paralyzed body portion in different directions (Col. 35, lines 27-31: “Again, the measured movements, or kinematic feature thereof… can be described generally and measured for different parts of the subject's body and in combination with any of the other movement or kinematic features;” wherein other movement or kinematic features reads upon motion amounts in different directions).
Re. Claim 2: Brokaw in view of Edgerton teach the invention according to claim 1.  Brokaw also teaches the invention wherein the paralyzed patient is a hemiplegic patient suffering from paralysis in the affected leg; and the processing circuitry is further configured to evaluate the abnormal gait for at least one of each step of the affected leg (Col. 37, lines 49-53: “Gait phase identification allows the system to utilize additional metrics or kinematic features to detect and monitor impairments in the leg based on the gait phase, and to provide cues to the subject based on those metrics or features”) or one cycle including one step of the affected leg and one step of a healthy leg not suffering from paralysis (Col. 34, lines 17-21: “The system might … determine if the subject is compensating and thus changing his or her gait, asymmetry to determine whether compensation is occurring compared to the unaffected limb, or any other combination of measures”).
Re. Claim 3: Brokaw in view of Edgerton teach the invention according to claim 1.  Brokaw also teaches the invention wherein the first criteria are selected from a criterion relevant to a motion amount of a trunk (Col. 5, lines 50-55: “A first stage of algorithms may preferably detect, in real-time, when abnormal gait, balance, posture or movement events, and the like occur by extracting various kinematic features (e.g., hip circumduction, gait asymmetry, trunk orientation, postural sway) in real-time”), a criterion relevant to a motion amount of a knee joint, and a criterion relevant to a motion amount of a foot portion from an ankle (Col. 37, lines 57-60: “…the system would monitor and measure for abnormal hip circumduction (see below), proper joint flexion (knee, ankle, hip), tremor, rigidity or other movement disorder symptoms in the leg, and the like”).
Re. Claim 4: Brokaw in view of Edgerton teach the invention according to claim 1.  Brokaw also teaches the invention wherein the second criteria include a criterion relevant to a motion amount of a trunk in a gait direction and a criterion relevant to a motion amount of the trunk in an orthogonal direction perpendicular to the gait direction (Col. 35, lines 6-11: “The system can then further measure or determine a variability measure indicating how rapidly the subject's trunk measurements are 
Re. Claim 6: Brokaw in view of Edgerton teach a gait training system, comprising the gait evaluation apparatus according to claim 1 (see rejection for claim 1).  Edgerton also teaches the system having a gait assistance device that is attached to the affected leg, wherein the gait assistance device has a plurality of sensors configured to acquire the motion amounts according to the gait motion (Fig 1: sensors located at 111, 112, 113, 114; Fig. 4: pressure sensors 406; Fig. 5: feedback between motion and sensors).
Re. Claim 7: Brokaw in view of Edgerton teach the invention according to claim 6.  Edgerton further teaches the invention comprising: 
a treadmill that serves as a gait surface on which the paralyzed patient walks (Fig. 1: treadmill 110); and
a falling prevention device configured to prevent the paralyzed patient from falling on the treadmill, wherein the processing circuitry is further configured to evaluate the abnormal gait for a trial in which the paralyzed patient continuously walks on the treadmill (Fig. 1, 6, 7: BEST harness, as described in Col. 6).
Re. Claim 8: Brokaw in view of Edgerton teach the invention according to claim 6.  Brokaw also teaches the invention further comprising the display device configured to display information regarding an evaluation of performed by the processing circuitry (Fig. 10A, video display 1030; col. 17, lines 40-45: “Other elements of this system may include but are not limited to receivers, routers, communication devices, processors, displays, output devices, drug delivery devices, electrical stimulators, databases, 
Re. Claim 9: Brokaw in view of Edgerton teach the invention according to claim 8.  Brokaw also teaches the invention wherein the display device performs a single abnormality presentation even in a case where each of the motion amounts meets any one of the abnormal gait criteria (Col. 56, lines 23-24: “In such cases, the impairment indication can be displayed for each instance as it occurs and/or can be displayed on demand by a user and show individual impaired movement instances…;” wherein the impairment detected is based on kinematic features which serve as multiple criteria for determining abnormality, as described in col. 35, lines 27-31: “Again, the measured movements, or kinematic feature thereof… can be described generally and measured for different parts of the subject's body and in combination with any of the other movement or kinematic features”).

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument: “Brokaw does not disclose or suggest using different abnormal gait criteria for different phases of a gait for the same leg:”
Examiner presents a clearer portion of the citation of Brokaw previously applied (Col. 37) which reads upon the above-stated limitation:
“Gait phase identification allows the system to utilize additional metrics or kinematic features to detect and monitor impairments in the leg based on the gait phase, and to a leg is in stance phase, the system would know to monitor and measure for stability and balance impairments that could cause the subject to fall while that leg is supporting his or her body [i.e., abnormal gait criteria]; and while in swing phase, the system would monitor and measure for abnormal hip circumduction (see below), proper joint flexion (knee, ankle, hip), tremor, rigidity or other movement disorder symptoms in the leg, and the like [i.e., various gait criteria related to motion amounts of different parts of the body” [emphasis added].
Examiner notes the above citation is specific to determining different gait criteria in a swing and stance phase for a single leg (note singular pronouns that refer to leg being monitored).
Further pertinent art of record has been listed in the conclusion which can read similarly on the amended portion of independent claim 1 regarding differing gait criteria in swing and stance phases; however, such arts have not been applied since Applicant has not presented persuasive argument which would indicate that Brokaw does not teach such a limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thompson et al. (U.S. 10,610,131 B1) – Fig. 7: differing criteria identified in stance phase (impact, landing, weight-bearing, breakover, heel off, toe off) vs. swing phase (limb-raising, forward rotation, limb lowering); Col. 10: the summary motion metrics include oscillatory limb motion in all directions;
Al-Obaidi et al. (U.S. 2007/0202478 A1) – Paragraph 0026: tracking time that each leg spends in stance phase and swing phase, i.e., different criteria;
Thorsteinsson et al. (U.S. 2008/0039756 A1) – Paragraph 0171: Tables 5-8: rules to identify walking and standing relating to various body parts, i.e., foot, ankle, knee;
Evans III et al. (U.S. 2014/0232460 A1) – Paragraph 0092: different algorithm parameters for stance or swing phase with respect to directional covariances;
Courtine et al. (U.S. 2016/0279418) – Paragraph 0059: differing stimulation parameters applied on different sites to provide whole-limb extension during stance phase and whole-limb flexion during swing phase;
Tong et al. (U.S. 2016/0331560 A1) – Paragraph 0045; Figs. 10-12: similar to Courtine;
De Rossi et al. (U.S. 2017/020724 A1) – Fig. 2D: stance and swing durations as well as left-right trajectory of impaired vs. non-impaired leg; Paragraph 0134: stance/swing phase separation due to identification of foot characteristics;
Yamato et al. (U.S. 5,885,229) – Fig. 11: parameters of stride length, width, i.e., different direction, and swing duration measured.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791